Case: 14-20171      Document: 00512945889         Page: 1    Date Filed: 02/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-20171                        February 24, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTIN LUTHER WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-626-1


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Martin Luther Williams
moves this court for summary disposition following his guilty plea conviction
for possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)
and 18 U.S.C. § 924(a)(2). Williams asserts that § 922(g)(1) is unconstitutional
on its face and as applied in his case; however, he acknowledges that his
arguments have been rejected by this court in United States v. Daugherty, 264


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20171    Document: 00512945889    Page: 2   Date Filed: 02/24/2015


                                No. 14-20171

F.3d 513, 518 (5th Cir. 2001). Williams raises his arguments solely in order to
preserve them for possible further review. Given the foregoing, Williams’s
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                      2